t c memo united_states tax_court alan lee kuykendall and debi marie kuykendall petitioners v commissioner of internal revenue respondent docket no 16232-06l filed date alan lee kuykendall and debi marie kuykendall pro sese shirley d chin for respondent memorandum opinion haines judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with the collection of petitioners’ unpaid federal_income_tax liability the issue is whether petitioners are entitled to an 1unless otherwise indicated section references are to the internal_revenue_code as amended abatement of interest under sec_6404 with respect to their tax_liability background some of the facts have been stipulated and are so found the stipulation of facts the exhibits attached thereto and the stipulation of settled issues are incorporated herein by this reference petitioners resided in california at the time their petition was filed after receiving a final notice_of_intent_to_levy and notice of your right to a hearing from respondent petitioners timely requested a hearing petitioners sought to dispute their tax_liability however respondent’s appeals officer determined that petitioners were not entitled to challenge the underlying liability because they had received a notice_of_deficiency under sec_6330 a taxpayer may challenge the underlying liability during a sec_6330 hearing only if the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability however the regulations clarify that receipt of a notice_of_deficiency means receipt in time to petition this court for redetermination of the deficiency sec_301_6330-1 q a-e2 proced admin regs in fact petitioners received the notice_of_deficiency with only days remaining to petition this court petitioners sought review of respondent’s determination not to allow a challenge to the underlying liability in kuykendall v commissioner 129_tc_77 we determined that days was insufficient to allow petitioners to petition for redetermination of the deficiency and therefore petitioners were entitled to challenge the underlying liability during their hearing we then remanded the case to respondent’s office of appeals to give petitioners the opportunity to dispute the liability id as a result of the hearing the parties agreed that petitioners’ tax_liability should be reduced from dollar_figure to dollar_figure however petitioners objected to the assessment of interest on the deficiency and they requested an abatement of interest the parties subsequently filed a stipulation of settled issues resolving all issues with the exception of interest owed on the deficiency discussion sec_6404 provides that the secretary may abate the assessment of interest that accrued as the result of any unreasonable error or delay by an officer_or_employee of the 2petitioners reported tax due of dollar_figure on their return respondent determined a dollar_figure deficiency internal_revenue_service in performing a ministerial or managerial act a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prerequisites to the act such as conferences and review by supervisors have taken place see 113_tc_145 sec_301 b proced admin regs a managerial act means an administrative act that involves a temporary or permanent loss of records or the exercise of judgment or discretion relating to personnel management during the processing of a taxpayer’s case sec_301_6404-2 proced admin regs in contrast a decision concerning the proper application of federal tax law is not a ministerial or managerial act sec_301_6404-2 proced admin regs petitioners contend they are entitled to an abatement of interest beginning on date when the appeals officer first decided that they could not challenge the underlying liability petitioners argue that because we held in kuykendall v commissioner supra pincite that they were entitled to challenge the underlying liability the appeals officer’ sec_3where a taxpayer makes a request for abatement of interest during a sec_6330 hearing the court has jurisdiction over the request for abatement of interest that is the subject of the commissioner’s collection activities 115_tc_329 decision was an error and interest that accrued after that error should be abated the issue is whether the appeals officer’s decision not to allow petitioners’ challenge to the underlying liability was a managerial or ministerial error it was neither before our opinion in kuykendall to our knowledge no court had addressed whether a taxpayer upon receipt of a notice_of_deficiency had sufficient time to petition this court for redetermination of the deficiency so as to be precluded from challenging the underlying liability during a sec_6330 hearing respondent’s appeals officer decided that days was sufficient this was a decision concerning the proper application of federal tax law how sec_6330 and sec_301_6330-1 q a-e2 proced admin regs applied to petitioners’ situation therefore it was not a ministerial or managerial error and petitioners are not entitled to an abatement of interest to reflect the foregoing decision will be entered for respondent
